JUSTICE LUND, specially concurring: I concur only because I cannot find legal justification to dissent. The record clearly indicates J&J Ranch, Inc., was having financial difficulties. The First National Bank of Springfield, while attempting to recoup at least part of the funds it loaned J&J Ranch, Inc., took over the mortgaged property. This action allowed Equitable to avoid foreclosing on the mortgage and most likely kept both the bank and Equitable from dealing with bankruptcy proceedings. Equitable would not have received the prepayment penalty if either foreclosure or bankruptcy had been involved. Only legal technicalities allowed the prepayment penalty. Equitable did not do equity.